People v Brohel (2018 NY Slip Op 02507)





People v Brohel


2018 NY Slip Op 02507


Decided on April 12, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 12, 2018

107967

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vMICHAEL J. BROHEL SR., Appellant.

Calendar Date: March 2, 2018

Before: Garry, P.J., Lynch, Clark, Mulvey and Aarons, JJ.


Teresa C. Mulliken, Harpersfield, for appellant.
Stephen K. Cornwell Jr., District Attorney, Binghamton (Stephen D. Ferri of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered August 27, 2015, which revoked defendant's probation and imposed a sentence of imprisonment.
In October 2013, defendant was sentenced to five years of probation upon his conviction of attempted burglary in the second degree. In February 2014, defendant was charged with violating the terms of his probation by failing to complete a substance abuse treatment program and by failing to maintain contact with his probation officer, and an arrest warrant was issued. Following his arrest, defendant admitted to violating the terms of his probation and sentencing was adjourned to provide him with another opportunity to complete substance abuse treatment. In November 2014, another arrest warrant was issued for defendant, who had again failed to maintain contact with his probation officer and complete a substance abuse treatment program. He was
arrested in January 2015 and sentencing was once again adjourned. County Court warned defendant that any further failures to comply with the terms of his probation would result in a prison sentence. In May 2015, defendant again left a substance abuse treatment program prior to completion and absconded from probation supervision. Defendant was arrested in Pennsylvania in July 2015, and County Court thereafter sentenced defendant to three years in prison, to be followed by three years of postrelease supervision. Defendant now appeals.
Defendant's sole contention is that the sentence is harsh and excessive. We disagree. Defendant was provided several opportunities to avoid a period of imprisonment, but he exhibited a repeated unwillingness to comply with the terms of his probation, despite being advised of the consequences thereof. Given that the record discloses neither the presence of [*2]extraordinary circumstances nor an abuse of discretion warranting a reduction of the sentence in the interest of justice, it will not be disturbed (see People v Morgan, 144 AD3d 1337, 1337 [2016] People v Barrett, 39 AD3d 1088, 1089 [2007], lv denied 9 NY3d 863 [2007]).
Garry, P.J., Lynch, Clark, Mulvey and Aarons, JJ., concur.
ORDERED that the judgment is affirmed.